Citation Nr: 0614352	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple wounds.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a body rash and 
sores.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for multiple joint 
pain.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
residuals of multiple wounds is not of record.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
back disorder is related to active military service.

3.  Competent medical evidence of a current diagnosis of a 
body rash and sores is not of record.

4.  Competent medical evidence of a current diagnosis of 
headaches is not of record.

5.  Competent medical evidence of a current diagnosis of 
multiple joint pain is not of record.

6.  The veteran's PTSD is manifested by symptoms of 
nightmares, flashbacks, depression, fitful sleep, 
hypervigilance, increased startle response, avoidance of 
social activities, and poor appetite, with a Global 
Assessment of Functioning (GAF) score between 45 and 60.

7.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.


CONCLUSIONS OF LAW

1.  Disabling residuals of multiple wounds were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3.  A body rash and sores were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

5.  Multiple joint pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

6.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006)..

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an August 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2004 statement of the case (SOC) and May 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the March 
2004 SOC contained the duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  With regard to 
the claim for an initial increased rating for PTSD, the Board 
also finds no prejudice to the veteran.  Given the ample 
communications regarding the evidence necessary to 
substantiate the claim, the highly qualified veterans service 
organization representing the veteran, and the March 2004 SOC 
which provided the veteran with the specific criteria for 
increased ratings and full opportunity to respond, the Board 
finds that any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Issues

A.  Applicable Law and Regulations

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes; see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of an evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

B.  Analysis

The veteran has contended that residuals of multiple wounds, 
a back disorder, a body rash and sores, headaches, and 
multiple joint pain are related to his active military 
service.

Review of the veteran's separation examination shows that his 
skin, spine, neurological system, and musculoskeletal system 
were not noted to be abnormal.  No defects or diagnoses were 
noted.  At that time, the veteran reported a history of back 
trouble but no history of skin diseases, frequent or severe 
headaches, or any bone or joint deformity.  All other service 
medical records are silent for treatment or diagnosis of any 
of these diseases or symptoms.

Post-service, a March 2003 VA treatment record shows the 
veteran complained of chronic back pain every two to three 
months.  The current episode had been for the past three 
weeks.  There was some radiation into the right hip and 
groin.  The physician's plan included prescribing over-the-
counter medication for pain.  No diagnosis was rendered.

April and June 2003 VA outpatient records show the veteran 
reported back pain since 1967, when he was in an automobile 
accident during service.  He stated that he received three 
weeks of physical therapy and was then returned to Vietnam.  
He said the pain had become progressively worse over the past 
two months.  A previous X-ray had shown mild spondylosis.  
The veteran reported that there was shrapnel in his left leg.  
On examination, his skin had no rashes.  The assessment was 
low back pain.

With regard to the veteran's claims of entitlement to service 
connection for residuals of multiple wounds, a body rash and 
sores, headaches, and multiple joint pain, the Board finds 
that there are no current medical records showing any of 
these disorders.  Specifically, the veteran's skin was found 
to be without rashes in April and June 2003.  As to the 
veteran's other claimed disorders, there are no records 
related to any symptoms or treatment associated with these 
claims.  Without a current diagnosis, service connection may 
not be awarded for any of these claimed disabilities.  See 
Degmetich, supra.

Regarding the veteran's claim of entitlement to service 
connection for a back disorder, the Board reiterates that the 
service records are silent for any evidence of a back injury.  
While the veteran reported during his VA treatment that he 
was involved in an automobile accident in 1967 that required 
physical therapy, there is no objective medical evidence 
corroborating this statement.  Without doubting the veteran's 
veracity, even accepting his statements regarding the 
accident in 1967 as true, the Board finds that there is a 
lack of documentary evidence of any residual disability from 
his separation in 1969 until 2003.  Therefore, there are more 
than thirty years during which there is no treatment shown 
for the veteran's back.  Most importantly, there is no 
opinion of record which relates the veteran's current 
complaints of back pain to any event or incident in service.

While we respect the right of the veteran to offer his 
opinion as to the origin of his claimed disabilities, as a 
layperson, he has not been shown to have the requisite 
medical knowledge to establish causation on his opinion 
alone.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, as the evidence preponderates against the claims 
of entitlement to service connection for residuals of 
multiple wounds, a back disorder, a body rash and sores, 
headaches, and multiple joint pain, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


III.  Increased Rating for PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2005).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

In August 2002, the veteran underwent VA examination.  He was 
casually and neatly dressed, and related cooperatively.  He 
complained of nightmares, a startle response when he heard 
popping noises, and flashback experiences.  He stated that 
the symptoms had been worse since September 11, 2001.  He 
admitted to long-term relationship problems, and was 
currently in his fifth marriage.  He related a history of 
arrests for domestic violence and fighting.  The veteran also 
complained of sleeplessness, tiredness, anxiety, lack of 
desire to perform, occasional suicidal thoughts, and feelings 
of worthlessness.  He described himself as reclusive, 
anxious, and fearful.

On examination, the veteran's speech was clear, coherent, and 
articulate.  His personal hygiene was good.  He did not 
endorse delusions or hallucinations.  His mood was 
appropriate.  There was no inappropriate or obsessional 
behavior.  Recent, medium, and remote memory were intact.  
The diagnosis was PTSD, and the assigned GAF score was 60 for 
PTSD.  The examiner indicated that the veteran did not 
display serious or significant psychiatric symptomatology 
during the interview.

In a March 2004 private record, R.H., M.D., a neurologist, 
indicated the veteran was his patient, and that he complained 
of sleep problems and a social anxiety disorder.  He also 
described multiple flashbacks, and there were many 
experiences that he had a difficult time discussing.  His 
wife stated that he sweated, screamed, and was restless 
during sleep.  He had withdrawn from social occasions, and 
was frightened of being around other people and any social 
situation.  He reported that he attended support groups for 
his PTSD.

In April 2005, at another VA examination, the veteran 
complained that things had worsened because of news reports 
about the current war.  He reported flashbacks once or twice 
per day, accompanied by feelings of anxiety and an inability 
to concentrate.  He had nightmares four or five times per 
week.  During the day, he checked the perimeter of his house 
and complained of depression.  He noted increased 
hypersensitivity to loud noises.  He said he avoided crowds, 
and found himself socially isolated.

He was attending group therapy on a weekly basis.  His weight 
was stable, but his appetite was poor.  He denied any 
delusions, hallucinations, morbid mood changes, suicidal 
ideation, or any evidence of psychosis.  He stated that he 
had retired in 2003 due to his panic attacks and inability to 
concentrate.  He currently lived in an apartment with his 
family and took care of his basic daily needs.  For 
transportation, the veteran took the bus.  He denied all 
outside hobbies and activities.  He was able to go out alone, 
and reported that his relationships with family and friends 
were fair.

On clinical evaluation, the veteran was neatly and casually 
groomed.  He made good eye contact and was cooperative.  His 
thoughts were coherent and organized, and there was no 
tangentiality or loosening of associations.  His thoughts 
were relevant and non-delusional.  There was no bizarre or 
psychotic thought content.  There was no suicidal, homicidal, 
or paranoid ideation.  He did not appear to respond to 
internal stimuli during the interview.

With regard to mood and affect, the veteran was friendly, 
cooperative, and cheerful throughout the interview.  He was 
quite anxious when discussing his PTSD symptoms, and his 
affect was appropriate to what was being discussed.  He was 
not tearful.  The veteran spoke in a normal rate and tone.  
His speech was not pressured.  He was alert and oriented in 
all spheres and appeared to be of at least average 
intelligence.

The examiner noted no deficits with the veteran's short- and 
long-term memory.  There was a good general fund of 
knowledge.  He demonstrated good concentration and 
calculation.  Insight and judgment were intact.  The 
diagnosis was PTSD, chronic, moderate.  The assigned GAF 
score was 45.  The examiner indicated that the veteran was 
having increased symptoms of PTSD, and it appeared his 
request for increased benefits was warranted.

Based on the evidence above, the Board finds that the 
veteran's current disability evaluation of 50 percent does 
not warrant an increase.  Specifically, the Board finds that 
the veteran has not demonstrated any of the specific symptoms 
associated with a 70 percent disability evaluation for PTSD.  
38 C.F.R. § 4.130, DC 9411.  He also has not demonstrated 
occupational and social impairment with deficiencies in most 
areas.  While he indicates that he retired from work due to 
his disability, he states that he lives with his family, and 
there has been no report of demonstrated deficiency in 
judgment, thinking, or mood.  Based on this, and a lack of 
evidence that the veteran demonstrates any of the symptoms 
associated with a 70 percent evaluation, the Board finds that 
an increase is not warranted.

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  The Board finds 
that the 50 percent evaluation assigned to the veteran is 
consistent with the 45 and 60 GAF scores he received 
throughout the course of this claim and appeal.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in May 2002, has his PTSD been 
more disabling than as currently rated under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial evaluation in 
excess of 50 percent for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for multiple wounds is denied.

Service connection for a back disorder is denied.

Service connection for a body rash and sores is denied.

Service connection for headaches is denied.

Service connection for multiple joint pain is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


